Exhibit AMBICOM HOLDINGS, INC. LOCK-UP LEAK OUT AGREEMENT This LOCK-UP LEAK-OUT AGREEMENT (the “Agreement”) is made as of January 15, 2010 (the “Effective Date”) by and between AMBICOM HOLDINGS, INC., f/k/a Med Control, Inc., a Nevada corporation (the “Company”) and the undersigned Shareholder (as defined below). WHEREAS, the Company, the Shareholder and together with all of the holders of the outstanding capital stock of AmbiCom Acquisition Corp., a Nevada corporation (“Ambicom”) receiving a number of shares of the Company’s common stock equal to or in excess of five percent (5%) of the Company’s issued and outstanding shares of Common Stock (each a “Shareholder” and collectively, the “Shareholders”) anticipate the consummation of a Share Exchange Agreement (“Share Exchange Agreement”) on the Effective Date, pursuant to which Ambicom will become a wholly-owned subsidiary of the Company (the “Share Exchange”); WHEREAS, as a condition to the consummation of the Share Exchange, the Shareholders have agreed to enter into this Agreement to ensure the establishment of an orderly trading market for the Company’s common stock following the closing of the Share Exchange; NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Company and the undersigned Shareholder agree as follows: 1.
